DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference character(s).
 In order to fully understand applicant’s invention the applicant is required to annotate the drawings to include reference character(s) towards elements referenced in the specification.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In order to fully understand applicant’s invention the applicant is required to provide reference character(s) drawn to features in the specification that correspond to the reference characters in the drawings.  

Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 2, “a Z access,” should read, “a Z axis.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "second metal shell” in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-19 are also rejected by virtue of dependence on claim 1.

Claim 2 recites the limitation “radio frequency identification (RFID) access” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation “the front face” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4, lines 1-2 claim the limitation “comprising a barrier on the front face that prevents the cards from falling out on a Z access.” In view of the disclosure, it is unclear to the examiner what comprises a Z access.” For examination purposes, the Z access will be interpreted as the card not falling out the front of the card holder as depicted in Fig. 36.

The terms “smooth” and “secure” in claim 11, line 2, is a relative term which renders the claim indefinite. The term “smooth and secure grasp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation “smooth and secure grasp of the card when the card is removed” will be interpreted as the card being capable of being removed by grasping it.

Claim 11, line 2, claims the limitation “a smooth and secure grasp of the card when the card is removed.” In view of the disclosure, scope of this limitation is unclear to the examiner. For examination purposes, this limitation will be interpreted as the card being capable of being “securely grasped” while it is removed.

Claim 13 recites the limitation “wherein the paper document comprises money” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 13 will be examined as being dependent on claim 12, which introduces the paper document.

Claim 15 recites the limitation “the tool” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 15 will be examined as being dependent on claim 14, which introduces the tool.

Claim 16 recites the limitation “the tool” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 16 will be examined as being dependent on claim 14, which introduces the tool.
Claim 17 recites the limitation “the tool” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 14 will be examined as being dependent on claim 14, which introduces the tool.

Claim 18 recites the limitation “a second tool” in line 1.  In view of the antecedent claim 1, claim 18 is indefinite with regards to what comprises a “second tool” when a “first tool” has not been previously claimed. For examination purposes claim 14 will be examined as being dependent on claim 14, which introduces the tool.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1, 4-5, 12-13, and 19, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1).
	Regarding Claim 1, Kitchen teaches a wallet (400), comprising:
A first shell (300) and a second shell (100) coupled to the first shell (300), the second shell (100) including a storage compartment (152); and first and second rails (118) on each side of the second metal shell (100) to slideably receive one or more cards (26) in the storage compartment (152). (Figs. 1A-2, 5A-5B; [0046] – [0048])

	Kitchen does not teach a first shell with one or more openings on a shell perimeter adapted to clip one or more objects to the one or more openings; or the second shell being comprised of metal.

Minn et al. further teaches a first metal shell (wherein plate 12 corresponds to the first metal shell), having one or more openings (29) on a shell perimeter adapted to clip one or more objects to the one or more openings (29). (Figs. 1-3; [0055])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, and provide for a metal shells, in addition to openings adapted to clip one or more objects on the perimeter of the wallets shell as taught by Minn et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide for a metal wallet that offers protection against RFID skimming, in addition to storing cards and money and has aperture(s) that can be connected to a keychain, a lanyard or attached to another piece of equipment.

	Regarding Claim 4, Kitchen further teaches a card wallet (400) comprising a barrier (118) on the front face (104) that prevents the cards from falling out on a Z axis. (Wherein the tabs as taught by Kitchen would prevent the card from falling forward out of the shell (104). (Figs. 1A-2, 5A-5B; [0047] – [0048])

	Regarding Claim 5, Kitchen further teaches a card wallet (400) comprising a barrier (110) on bottom sides of the rails (118) to prevent the one or more cards from sliding through the bottom. (Wherein the rear wall as taught by Kitchen would prevent the cards from falling out of the card carrier (400)). (Figs. 1A-2, 5A-5B; [0047] – [0048])

Regarding Claim 12, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except, the wallet comprising an elastic band that wraps around at least one metal shell to secure a paper document thereto.
Minn et al. further teaches an elastic band (16) that wraps around at least one of the first metal shell (12) or the second metal shell (14) to secure a paper document (22) thereto. (Figs. 1-6; [0033])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and combine the elastic band wrapped around a metal shell for securing a paper document as taught by Minn et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide a wallet with an elastic band for securing paper documents.


Regarding Claim 13, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 12 except, wherein the paper document comprises money.
Minn et al. further teaches that the elastic band (16), secures personal items such as paper money (22). (Figs. 1-2; [0033])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and combine the elastic band wrapped around a metal shell for securing money as taught by Minn et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide a wallet with an elastic band for securing money.

	Regarding Claim 19, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except: wherein the openings are used to attach keys, lanyards or tethers.
	Minn et al. further teaches that the openings (29) are used to attach a key chain, or any other attachment apparatus. (Figs. 1-3; [0052])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and combine the openings for securing a key chain or any other attachment apparatus as taught by Minn et al. when combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide a wallet that can be attached to a keychain, lanyard or the like.

Claims 2-3, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), as applied to claim 1 above, and further in view of Grannan (US 20180368547 A1).

	Regarding Claim 2, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except, wherein the rails provide an opening for radio frequency identification (RFID) access to at least one card.
	Wherein Kitchen teaches a card carrier (400) providing RFID protection. (Fig. 1; [0055])
	Grannan further anticipates wherein the rails (122) provide an opening (101) for radio frequency identification (RFID) access (wherein the opening (101) between the rails 122 would enable RFID access) to at least one card (140). (Figs. 1, 4A, 4C; [0023])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for an opening between rails as taught by Grannan. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would enable an RFID protected card to be utilized while remaining retained within the card carrier.

	Regarding Claim 3, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; wherein the rails comprise a machined cavity forming tracks for the one or more cards to slide in and out of the wallet.
	Grannan further teaches wherein the rails (122) comprise a machined (wherein Grannan teaches “it should be understood that the present invention could be made from any durable material , including , for example , machined or forged metals , such as steel or titanium”), cavity (101) forming tracks (provided by rails (102) for the one or more cards (140) to slide in and out of the wallet (10). (Figs. 1, 4A, 4C; [0023] – [0025])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for a machined opening between rails as taught by Grannan. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide for a consistent manufacturing process for forming tracks which enable a card to slide in and out of a wallet.

Claims 6-7, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), as applied to claim 1 above, and further in view of Murphy (US 7617928 B1).

	Regarding Claim 6, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; wherein the rail comprises a flexing arm.
	Murphy further teaches wherein the rail (40) comprises a flexing arm (70). (Figs. 1-5; Col. 3, Lines 54-61; Col. 4; Lines 9-16)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for a rail comprising a flexing arm as taught by Murphy. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements to provide a biasing element to assist in the retention of the cards in order to prevent them from slipping out and being misplaced.

	Regarding Claim 7, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; wherein the rail provides a spring like flex to allow cards to slide in or out, and yet stay in the storage compartment until removed by hand.
	Murphy further teaches wherein the rail (biasing tab (70) of the rail (40)) provides a spring like flex (wherein Murphy teaches “Typically, during the manufacturing process, the tab section is formed so as to be pre-biased downward, as viewed in FIG. 2”) to allow cards to slide in or out, and yet stay in the storage compartment until removed by hand (wherein Murphy teaches requiring the force of the users thumb to withdrawal the cards from the wallet (10)). (Figs. 1-5; Col. 4; Lines 9-16; Col. 4, Lines 52-61)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for a spring like flex retaining the cards as taught by Murphy. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to provide a biasing element that prevents a card from falling out of the wallet without user intervention.

Claim 8 is, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), as applied to claim 1 above, in further in view of Grannan (US 20180368547 A1), and further in view of Murphy (US 7617928 B1).

	Regarding Claim 8, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; comprising a machined portion positioned at a top portion of the wallet with a predetermined flex to allow one or more cards to slide in and out by hand action and otherwise to stay in the storage compartment.

	Regarding the wallet being machined, Grannan further teaches (“it should be understood that the present invention could be made from any durable material , including , for example , machined or forged metals , such as steel or titanium”). (Figs. 1, 4A, 4C; [0023] – [0025])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for a machined opening between rails as taught by Grannan. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide for a consistent manufacturing process for forming tracks which enable a card to slide in and out of a wallet.
	With regards to a portion positioned at a top portion of the wallet with a predetermined flex to allow one or more cards to slide in and out by hand action and otherwise to stay in the storage compartment.
	Murphy further teaches a portion positioned at a top portion (82) of the wallet (10) with a predetermined flex (wherein Murphy teaches the tab (82) has a flex) to allow one or more cards to slide in and out by hand action (wherein Murphy teaches requiring the force of a user’s fingers to remove the cards (14)) and otherwise to stay in the storage compartment (10). (Figs. 1-5; Col. 4, Lines 17-33)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for an upper biasing member as taught by Murphy. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements in order to prevent the cards from falling out of the insertion slot without the user’s intervention.

Claims 9-11, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), as applied to claim 1 above, and further in view of Sheba et al. (US 8047363 B2).

	Regarding Claim 9, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; wherein the rails generate a clicking noise.
	Wherein Kitchen teaches multiple rails (118). (Figs. 1A-2, 5A-5B; [0047] – [0048])
	Sheba et al. further teaches a card retention device (100) wherein a rail (200) may generate a clicking noise. (Wherein Sheba et al. teaches “The audible and/or tactile feedback may include an audible click and corresponding tactile feedback that is communicated to the user through the memory card”). (Figs 2A-2E; Col. 5, Lines 8-17)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for rails producing a clicking noise as taught by Sheba et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to implement an audible clicking noise as a card is retained in order to render affirmation to the user that their card is secure in the wallet.


	Regarding Claim 10, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; wherein the rails generate a clicking feel when a card is inserted into the storage compartment.
	Wherein Kitchen teaches multiple rails (118). (Figs. 1A-2, 5A-5B; [0047] – [0048])
	Sheba et al. further teaches wherein a rail (200) can generate a clicking feel when a card (114) is inserted into the storage compartment (100). (Wherein Sheba et al. teaches “The audible and/or tactile feedback may include an audible click and corresponding tactile feedback that is communicated to the user through the memory card”). (Figs 2A-2E; Col. 5, Lines 8-17)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for rails producing a clicking sensation as taught by Sheba et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to implement rails that generate an audible tactile clicking sensation as a card is retained in order to render affirmation to the user that their card is secure in the wallet.

	Regarding Claim 11, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; wherein the rails generate a clicking noise, and a smooth and secure grasp of the card when the card is removed.

	Wherein Kitchen teaches multiple rails (118). (Figs. 1A-2, 5A-5B; [0047] – [0048])
	Sheba et al. further teaches a card retention device (100) wherein a rail (200) may generate a clicking noise. (Wherein Sheba et al. teaches “The audible and/or tactile feedback may include an audible click and corresponding tactile feedback that is communicated to the user through the memory card”), and wherein the card requires a secure grasp of a user to remove the card. (Figs 2A-2E; Col. 4; Lines 58-64; Col. 5, Lines 8-17)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for rails producing a clicking noise as taught by Sheba et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to implement rails that generate an audible clicking noise through a user’s grasp as a card is retained in order to render affirmation to the user that their card is secured or removed from the wallet.

Claims 14-16, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), as applied to claim 1 above, and further in view of Haarburger (US 20170035169 A1).

	Regarding Claim 14, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except; the wallet comprising a tool stored in the storage compartment.
	Wherein Kitchen teaches a wallet (400) with a storage compartment (152). (Figs. 1A-2, 5A-5B; [0046] – [0048])
	Harrburger further teaches a tool (100) configured to be stored in a storage compartment of a wallet (wherein the multi-tool as taught by Harrburger is in a configuration capable of being stored in a wallet). (Figs. 1-4; [0010], [0014]-[0015])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and provide for a multi-tool configured to be stored in a storage compartment of a wallet, and a flat edge opposed to an angled edge as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements as it would provide for a metal wallet that has a receivable multi-tool configured to perform a plurality of utility functions.

Regarding Claim 15, Kitchen modified above teach all of the elements of the present invention as described above in claim 5 except, wherein the tool provides at least 5 functions.
Haarburger further teaches a tool (100), that provides at least 5 functions. Wherein Haarburger teaches that the tool (100) may be used as a bottle opener (125), a hex wrench portion (135), a measuring portion (150), a scraper (155), and a screwdriver (140). (Figs. 1-4; [0010]-[0015])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and provide for a flat multi-tool as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for a wallet with a tool having multifunctional utility.
	Regarding Claim 16, Kitchen modified above teach all of the elements of the present invention as described above in claim 5 except, wherein the tool comprises two or more of: a seat belt cutter, serrated/sharpened edges, a chisel, two paracord tensioners, oxygen wrench, a nail pryer, a hex wrench, and a bottle opener.
Harrburger further teaches wherein the flat multi-tool (100) comprises a hex wrench (135), and a bottle opener (125). (Figs. 1-4; [0011]-[0012])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and provide for a flat multi-tool incorporating a hex wrench and a bottle opener as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for a wallet with a tool having a bottle opener and a hex wrench for use at the users disposal.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 7918335 B1), in view of Minn et al. (US 20130276943 A1), further in view of Haarburger (US 20170035169 A1), and in further view of Beckley (US 9125465 B2).

	Regarding Claim 17, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except: Wherein the tool slides into a cavity where the cards are stored, and is nested securely within the cavity with two safety locks.
	Harrburger further teaches a flat multi-tool (100) configured to be stored in a storage compartment of a wallet, (wherein the multi-tool as taught by Harrburger is in a configuration capable of being stored in a wallet). (Figs 1-4; [0010])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, and providing for a tool as taught by Harrburger. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for a wallet with a flat multi-tool for the user.
	Beckley further teaches that the tool (wherein the container portion (1) corresponds to the tool of the present invention), slides into a cavity (2) where the cards are stored, and is nested securely within the cavity (2) with two safety locks (9, 10 and 16). (Figs. 1-3, 7a-d; Col. 4, Lines 37-67)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, by combining the tool as taught by Harrburger, and implementing the storage and locking features as taught by Beckley. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements to provide for a wallet with a flat multi-tool that can be stored securely within a compartment with integrated locks to prevent inadvertent loss of the multi-tool for the user. 

Claim 18, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 7918335 B1), in view of Minn et al. (US 20130276943 A1), as applied to claim 1 above, in further view of Leimer (US 20180325228 A1), and in further view of Fidrych (US 9775328 B1).

	Regarding Claim 18, Kitchen, modified above, teaches all of the elements of the present invention as described above in claim 1 except: A second tool attached to a nylon strap, wherein the second tool provides one or more of: a small chisel, a hex wrench, a bottle opener, a flat head or Philips screw driver.	
	Regarding the clasp and clasp pocket, Leimer further teaches a strap (72) that slides into and out of a clasp (80) pocket (86) to open and close the wallet (10). (Figs. 1a, 1b, 17; [0050]-[0051])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, as well as the strap and clasp for closure of the wallet as taught by Leimer. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements to provide for a wallet with a strap and clasp to secure the wallet enclosure.
	Regarding the second tool and the strap being comprised of nylon, Fidrych further teaches a second tool (the bottle opener 20) attached to a nylon strap (12), wherein the second tool provides one or more of: a small chisel, a hex wrench, a bottle opener (20), a flat head or a Philips screw driver. (Figs 1-2, 4; Col. 7, Lines 3-13; Col. 10, Lines 10-17)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, modified above, as well as the strap and clasp for closure of the wallet as taught by Leimer, and incorporate the bottle opener attached to the strap as taught by Fidrych. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements to provide for a wallet with a closure strap that can also function as a multi-tool, incorporating a tool such as a bottle opener.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kitchen (US 20120228168 A1), in view of Minn et al. (US 20130276943 A1), and further in view of Sheba et al. (US 8047363 B2).

	Regarding Claim 20, Kitchen teaches a method for storing cards; comprising coupling a second shell (100) coupled to the first shell (300) with a storage compartment therein (152), and providing two rails (118) on the sides of the second shell (100) to slideably receive a card in storage (26) in the storage compartment (152). (Figs. 1A-2, 5A-5B; [0046] – [0048])

	Kitchen does not teach a first shell with one or more openings on a shell perimeter adapted to clip one or more objects to the one or more openings; or the rails further comprising a click upon full receipt of the card.

With regards to the openings on a shell perimeter adapted to clip objects, Minn et al. further teaches a first metal shell (wherein plate 12 corresponds to the first metal shell), having one or more openings (29) on a shell perimeter adapted to clip one or more objects to the one or more openings (29). (Figs. 1-3; [0055])
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wallet as taught by Kitchen, and provide for openings adapted to clip one or more objects on the perimeter of the wallets shell as taught by Minn et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would provide for a wallet that offers protection against RFID skimming, in addition to storing cards and money and has aperture(s) that can be connected to a keychain, a lanyard or attached to another piece of equipment.
With regards to the rails further comprising a click upon full receipt of the card, Sheba et al. further teaches a card retention device (100) wherein a rail (200) may generate a clicking noise. (Wherein Sheba et al. teaches “The audible and/or tactile feedback may include an audible click and corresponding tactile feedback that is communicated to the user through the memory card”). (Figs 2A-2E; Col. 5, Lines 8-17)

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take wallet as taught by Kitchen, modified above, and provide for rails producing a clicking noise as taught by Sheba et al. When combining a known technique to a known device ready for improvement to yield predictable results; one would be motivated to implement rails that generate an audible clicking noise as a card is retained in order to render affirmation to the user that their card is secure in the wallet.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Terner (US 1415276 A), teaches a card holder incorporating rails.
McGahee (US D256852 S), teaches a credit card holder.
Pacilio (US 4305497 A), teaches a combination coin and pass holder.
Ackeret (US 4691456 A), teaches a container for storing a stack of pictures.
Ackeret (US 4774779 A), teaches a holder for a stack of pictures.
Van der Toorn (US 5038926 A), teaches a device for keeping cards.
Dixon (US 5234351 A), teaches a memory card holder with an ejection mechanism.
Law (US 5573164 A), teaches a card holder embodiment.
Treske (US 5592767 A), teaches a holder for identification cards.
Basely (US 5740624 A), teaches an identification card holder.
Ritter (US 5901764 A), teaches a protective cover for bank cards incorporating rails.
Harada et al. (US 5929427 A), teaches a portable card holder incorporating flexible rails.
Florjancic (US 6089289 A), teaches a plastic card holder incorporating rails for retention.
Edenfield (US 20070109130 A1), teaches card cases and wallets with radio frequency shielding.
Ehrlich (US 20160206065 A1), teaches a wallet that incorporates sidewalls and an RFID opening.
Hollaway (US 20130135103 A1), teaches a smart card wallet incorporating retention rails.
Van Geer (US 8899411 B2), teaches a holder for credit cards with flexible retention rails.
Yeung et al. (US 9615641 B2), teaches a metal RFID protective card wallet that incorporates rails.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                    

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733